DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/550,822 for a STACKING BLOCK FOR LATTICE BOOM CRANE, filed on 8/26/2019.  This correspondence is in response to applicant's reply filed on 8/18/2021.  Claims 1-15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 contain the limitation regarding “a first body and a second body,” however “a body” is generically referred to in claim 1 and claim 12.  It is unclear how the first and second bodies relate to the body or to which member the terms refer.  The Examiner interprets the first and second bodies as referring to first and second bodies of a block.  Appropriate clarification is requested.  Claims 6 and 7 are rejected for the same reasons as dependent on claim 5.  Claims 13-15 are rejected for the same reasons as dependent on claim 12.
Regarding claim 12, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claims unclear.  The preamble in claim 12 clearly indicates that a subcombination is being claimed, e.g., "a stacking black assembly for supporting a lattice boom element of a lattice boom crane...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a block assembly" the lattice boom element being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said lattice boom element."
The problem arises when the lattice boom crane is positively recited within the body of the claim, such as, "an elongate rod having a length adapted to a width of the lattice boom element."  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of a block assembly and a lattice boom element are being claimed because the lattice boom element is needed to meet the structure of the claims.  The examiner cannot be sure if applicant's intent is to claim merely the block assembly or the block assembly in combination with the lattice boom element.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the support assembly alone or the combination of the support and the lattice boom element.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language in the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.  Claims 13-15 are rejected for the same reasons as dependent on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casteran (U.S. Pat. 7,080,864).
Regarding claim 12, as best understood, Casteran teaches a stacking block assembly for supporting a lattice boom element (member 12 can be considered as a lattice boom element) of a lattice boom crane, comprising: a body (90) formed of a material selected from the group consisting of a plastic, a composite; an elastomer, or a rubber (polyethylene, polyvinyl chloride, polypropylene, Teflon, plastic, or composite plastic); a first arcuate channel (bottom member 105) defined in a bottom surface of the body along a longitudinal length thereof; and a second arcuate channel (top member 105) defined in a top surface of the body along a longitudinal length thereof; an elongate rod (120) having a length adapted to a width of the lattice boom element, the elongate rod received through a hole of a first body and a second body that are carried in a spaced apart relation (every other member 90 is spaced apart) on the elongate rod and adapted to receive an opposed vertical support member of the lattice boom element; and a cradle cable (152) extending at a proximal end from each of a first end and a second end of the elongate rod.

Regarding claim 14, as best understood, Casteran teaches the assembly of claim 12, wherein the second arcuate channel has a diameter adapted to receive a vertical support member of a superjacent lattice boom element.
Regarding claim 15, as best understood, Casteran teaches the assembly of claim 12, further comprising: a yoke (151) attached to a distal end of the cradle cable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casteran (U.S. Pat. 7,080,864).




    PNG
    media_image1.png
    767
    514
    media_image1.png
    Greyscale









[AltContent: textbox (body)]
[AltContent: textbox (a second body)][AltContent: textbox (2nd arcuate channel)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (a first body)][AltContent: arrow]

[AltContent: arrow]

[AltContent: textbox (1st arcuate channel)]


Regarding claim 2, Casteran teaches the assembly of claim 1, wherein the first arcuate channel has a diameter adapted to receive a vertical support member of a subjacent lattice boom element.
Regarding claim 3, Casteran teaches the assembly of claim 1, wherein the second arcuate channel has a diameter adapted to receive a vertical support member of a superjacent lattice boom element.

Regarding claim 5, as best understood, Casteran teaches the assembly of claim 4, further comprising: an elongate rod (120) having a length adapted corresponding to span a width of the lattice boom element, and the elongate rod received through a hole of a first body and a second body that are carried in a spaced apart relation (every other member 90 is spaced apart) on the elongate rod such that each of the first body and the second body are positioned to receive an opposed vertical support member of the lattice boom element.
Regarding claim 6, as best understood, Casteran teaches the assembly of claim 5, further comprising: a cradle cable (152, Fig. 1) extending at a proximal end from each of a first end and a second end of the elongate rod.
Regarding claim 7, as best understood, Casteran teaches the assembly of claim 6, further comprising: a yoke (151) attached to a distal end of the cradle cable.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casteran (U.S. Pat. 7,080,864) in view of Orlean et al. (U.S. Pub. 2017/0275143).
Regarding claim 8, Casteran teaches a method of supporting a lattice boom element of a lattice boom crane, comprising: providing a stacking block (90), comprising a body formed of a material selected from the group consisting of a plastic, a composite; an elastomer, or a rubber (polyethylene, polyvinyl chloride, polypropylene, Teflon, plastic, or composite plastic); a first arcuate channel (bottom member 105) defined in a bottom surface of the body along a longitudinal length thereof; a second arcuate channel (top member 105) defined in a top surface of the body along a longitudinal length thereof, receiving a lower member (12) in the second arcuate channel; but does not teach a separation 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the separation between the first arcuate channel and the second arcuate channel of between about 11.5 inches and 14 inches in order to place the elongated members in the desired special position, and further, since, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
In addition, Orlean, teaches that a lower vertical support member of a lattice boom element can be stacked in a space saving way in order to be used in confined space conditions ([0028]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the assembly wherein the lower support member is a lower vertical support member of a lattice boom element since the elongated members of the lattice boom element can be secured in the arcuate channels and the assembly can be used for storage and transport of the lattice boom elements.  
Regarding claims 9-11, Casteran and Orlean teach the method of claim 8, but do not specifically teach the steps of: supporting a bottom surface of the stacking block on a ground surface, receiving an upper vertical support member of a subjacent lattice boom element in the first arcuate channel and strapping the lattice boom element and the subjacent lattice boom element together.  Orlean, however, teaches that a lattice boom element can be disassembled, stacked in a space saving way and transported to another location in order to more the lattice boom element.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to teach the steps of supporting a bottom surface of the stacking block on a ground surface, receiving an upper vertical support member of a subjacent lattice boom element in the first arcuate channel and strapping the lattice boom element and the subjacent lattice boom element .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        October 22, 2021